     Case 4:20-cv-00285 Document 1-4 Filed on 01/24/20 in TXSD Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

SERGIY GUMENYUK,             §
     Plaintiff,              §
                             §
vs.                          §                  CAUSE NO. 4:20:cv-00285
                             §
MARLOW NAVIGATION COMPANY, §
LTD, JANS HS SCHIFFAHRTS     §
GMBH and HS SCHIFFAHRTS GMBH §
& CO KG.,                    §
      Defendants.            §


                        COUNSEL CONTACT INFORMATION


Plaintiff:   Sergiy Gumenyuk

Counsel:     Charles f. Herd, Jr.
             Herd Law Firm, PLLC
             19500 Tomball Parkway, Suite 250
             Houston, Texas 77070
             Telephone:     (713) 955-3699
             Facsimile:     (281) 462-5180
             Charles.herd@herdlawfirm.com

Defendant:   Marlow Navigation Company, Ltd.

Counsel:     Michael J. Wray
             5151 San Felipe, Suite 400
             Houston, Texas 77056
             Michael.Wray@hfw.com

Defendants: Jans HS Schiffahrts GMBH and HS Schiffahrts GMBH & Co KG

Counsel:     [none of record]




                                                                          EXHIBIT D
